  Case 18-09317                Doc 37     Filed 01/24/20 Entered 01/24/20 09:07:33      Desc Main
                                            Document     Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In Re:                                                    )      Case No. 18 B 09317
                                                          )
ANNA TOFANELLI,                                           )      Chapter 13
                                                          )
                                Debtor,                   )      Hon. Deborah L. Thorne

                       NOTICE OF DEFAULT BY DEBTOR WITH REGARD TO
                       DECEMBER 19, 2018 AGREED ORDER CONDITIONING
                       AUTOMATIC STAY AS TO PERFORMANCE FINANCE

VIA ELECTRONIC NOTICE
To:   Marilyn O. Marshall (Trustee)                       Dale A. Riley, Esq. (Debtor’s Counsel)
      224 South Michigan Avenue, Suite 800                Geraci Law LLC
      Chicago, Illinois 60604                             55 East Monroe Street, Suite 3400
                                                          Chicago, Illinois 60603

VIA U.S. MAIL:
To:   Anna Tofanelli (Debtor)
      2522 North 74th Court
      Elmwood Park, Illinois 60707

Re:       PERFORMANCE FINANCE
          2017 Indian Chieftan, Vin: 56KTCAAA5H3354442


        Please be advised that Anna Tofanelli (“Debtor”) has failed to maintain direct monthly
payments to PERFORMANCE FINANCE (“Performance”) for the above referenced motor
vehicle as required under 11 U.S.C. §362 and the agreement with Performance as set forth in the
December 19, 2018 Agreed Order Conditioning the Automatic Stay. Debtor must cure the
delinquency within fourteen (14) days from the date of this Notice and provide proof of the cure
to the undersigned and Debtor’s counsel within fourteen (14) days from the date of this Notice.




Performance/Tofanelli/Notice of Default
  Case 18-09317                Doc 37     Filed 01/24/20 Entered 01/24/20 09:07:33      Desc Main
                                            Document     Page 2 of 2


      IF DEBTOR FAILS TO PROVIDE PROOF THAT DIRECT PAYMENTS TO
     PERFORMANCE ARE CURRENT AND FAILS TO FILE A NOTICE OF CURE
     WITHIN FOURTEEN (14) DAYS, THE AUTOMATIC STAY WILL TERMINATE
       WITHOUT FURTHER NOTICE OR ORDER AND PERFORMANCE MAY
           REPOSSESS AND SELL THE ABOVE-IDENTIFIED VEHICLE

                                                          Respectfully submitted,

                                                          PERFORMANCE FINANCE,
                                                          Creditor,

                                                          By:    /s/ Cari A. Kauffman
                                                          One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                          CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Default upon the above-named parties by electronic filing or, as noted above, by placing same in
a properly addressed and sealed envelope, postage prepaid, and depositing it in the United States
Mail at 180 North LaSalle Street, Chicago, Illinois on this 24th day of January, 2020, before the
hour of 5:00 p.m.

                                                          ___/s/ Cari A. Kauffman___




Performance/Tofanelli/Notice of Default
